      Case 4:18-cv-00192-HLM Document 60-1 Filed 11/16/18 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION


 DAVID HENEGAR,

       Plaintiff,

 V.

 GEORGIA CORRECTIONAL HEALTH, LLC,     )
 AUGUSTA UNIVERSITY, AUGUSTA           )
 UNIVERSITY HEALTH, AUGUSTA            )               Case No.
 UNIVERSITY MEDICAL CENTER, INC., BILL )
 NICHOLS, SHARON LEWIS, CINDY MCDADE, )                4:18-cv-00192-BLM
 CHARLES BURKE, SHERIE L. LEE, NURSE   )
 MELTON, UNKNOWN MEDICAL PROVIDERS,)
 WARDEN PAMELA BALLINGER,              )
 LIEUTENANT   STROH, SERGEANT  KEITH,  )
 UNKNOWN CORRECTIONAL OFFICERS,        )
 CORNERSTONE MEDICAL CENTER, CHI       )
 MEMORIAL, JOHN OWENSBY, CARRIE        )
 PRITCHETT, MEGAN ARTHUR, and the STATE)
 OF GEORGIA,                           )
                                       )
      Defendants.                      )
                                       )

                                   ORDER

      Before the Court is the Consent Motion for Extension of Time to Serve and

File Reply Brief by Defendants Cornerstone Medical Center, Carrie Pritchett, and

Megan Arthur. For good cause shown, the motion is GRANTED, and the moving


                                      -1-
       Case 4:18-cv-00192-HLM Document 60-1 Filed 11/16/18 Page 2 of 2




defendants shall have through and including Friday, November 30, 2018 to file their

reply brief in further support of their motion to dismiss.

      So ordered this     VJ day of November, 2018.




                                        HA1OLD L.
                                        U.S. DISTRICT JUDGE
                                        NORTHERN DISTRICT OF GEORGIA




                                          -2-
